DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 31 October 2022. After entry of the amendment, claims 1-4, 6, 8-12, 14-16 and 18-21 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-2009-0108684 A.
The reference teaches, in the abstract, a method wherein a concrete product is manufactured and subjected to curing.  Further, in the curing step the water containing 0.2-1 wt% of a microorganism culture liquid is sprayed onto the concrete product from 1 to 5 times. The microorganism culture liquid contains one or more selected from the group consisting of photosynthetic bacteria, yeast, lactobacillus, actinomycetes, fungus, Bacillus subtilis, Bacillus licheniformis, Lactobacillus planrum, and Pediococcus acidialactici.  The microorganism culture prevents sick house syndrome.
The instant claim is met by the reference.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 2016-216302 A.
The reference teaches, in the abstract, the curing of mortar or concrete with wet-curing water comprising an aqueous solution comprising aerobic microbe or a highly soluble compound containing magnesium.  The wet curing water densifies the surface layer, suppresses moisture content dissipation and dry shrinkage and delays neutralization deterioration, salt damage, etc.
The instant claim is met by the reference.

Response to Arguments
Applicant’s amendments have overcome the previous art rejections and accordingly they are withdrawn by the examiner.

Allowable Subject Matter
Claims 1-4, 6, 8-12, 14-16 and 18-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
November 8, 2022